DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, 9-20 in the reply filed on 5/6/2021 is acknowledged.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7, 9-15, 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dragner et al. (US Patent No. 5,032,683) in view of Bastioli et al. (WO 2011/054926).
Regarding claim 1, Dragner et al. teach a stable aqueous dispersion (col. 1, lines 5-11) wherein it comprises modified starch (col. 3, lines 40-50), wherein said dispersion having viscosity of less than 1000 cps (=1000 mPa s) which reads on Applicant’s claimed dynamic viscosity of 30-300 mPa*s (col. 3, lines 20-22) and a solid content between about 15% and 50% by weight which reads on Applicant’s claimed range of 12-55% by weight (col. 3, lines 20-27, col. 4, lines 40-45).  
Dragner et al. fail to teach wherein the starch is a destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone.  However, Bastioli et al. teach destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone (page 1, 
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the destructurized starch complexed with at least polymer as that of Bastioli et al. in the stable aqueous dispersion of Dragner et al. in order to provide biodegradable polymeric compositions with good resistance to aging and to humidity and a high tear strength (Bastioli et al., page 12, lines 6-8).
Regarding claim 3, Dragner et al. fail to teach wherein said at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone is selected from: copolymers of ethylene with vinyl alcohol, acrylic acid and its salts, methacrylic acid and its salts, crotonic acid, itaconic acid and its salts, maleic anhydride, glycidyl methacrylate and mixtures thereof; vinyl acetate/vinyl alcohol copolymers; aliphatic polyurethanes, aliphatic and aliphatic/aromatic polyesters, random or block polyurethane/polyether, polyurethane/polyester, polyamide/polyester, polyester/polyether, polyurea/polyester, polyurea/polyester copolymer, polycaprolactone/urethane, in which the molecular weight of the polycaprolactone blocks is between 300 and 3000.  However, Bastioli et al. teach destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone (page 1, lines 1-6, page 9, lines 3-4, page 10, lines 1-5, 24-30, page 11, lines 1-2, page 15, lines 6-10), wherein said polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone are selected from copolymers of ethylene with vinyl alcohol (page 15, lines 6-10), aliphatic polyesters (page 1 lines 1-6, page 10, lines 1-5), 
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the polymer of Bastioli et al. in the stable aqueous dispersion of Dragner et al. in order to provide biodegradable polymeric compositions with good resistance to aging and to humidity and a high tear strength (Bastioli et al., page 12, lines 6-8).
  Regarding claim 4, Dragner et al. fail to teach wherein said at least one polymer containing groups of different hydrophilic intercalated outside the backbone is at least one copolymer of ethylene with vinylalcohol and/or acrylic acid.  However, Bastioli et al. teach destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone (page 1, lines 1-6, page 9, lines 3-4, page 10, lines 1-5, 24-30, page 11, lines 1-2, page 15, lines 6-10), wherein said polymer containing groups of different hydrophilicity intercalated outside the backbone are selected from copolymers of ethylene with vinyl alcohol (page 15, lines 6-10).
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the polymer of Bastioli et al. in the stable aqueous dispersion of Dragner et al. in order to provide biodegradable polymeric compositions with good resistance to aging and to humidity and a high tear strength (Bastioli et al., page 12, lines 6-8).
Regarding claim 5, Dragner et al. fail to teach wherein said at least one copolymer of ethylene with vinyl alcohol contains 20-50% by moles of ethylene units.  
Bastioli et al. do not disclose wherein said copolymers contain 20-50 % in moles of ethylene units.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in % in moles involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the copolymer to contain 20-50 % in moles of ethylene units in order to provide biodegradable polymeric compositions with good resistance to aging and to humidity and a high tear strength (Bastioli et al., page 12, lines 6-8).
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the polymers of Bastioli et al. in the stable aqueous dispersion of Dragner et al. in order to provide biodegradable polymeric compositions with good resistance to aging and to humidity and a high tear strength (Bastioli et al., page 12, lines 6-8).
Regarding claim 7, Dragner et al. teach a stable aqueous dispersion (col. 1, lines 5-11) wherein it comprises modified starch (col. 3, lines 40-50), wherein said dispersion having viscosity of less than 1000 cps (=1000 mPa s) (col. 3, lines 20-22) and a solid content between about 15% and 50% by weight (col. 3, lines 20-27, col. 4, lines 40-45).  
Dragner et al. fail to teach wherein the starch is a destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone.  However, Bastioli et al. teach destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone (page 1, lines 1-6, page 9, lines 3-4, page 10, lines 1-5, 24-30, page 11, lines 1-2, page 15, lines 6-10).
Bastioli et al. do not disclose wherein the destructurized starch in complexed forms shows one or more crystalline forms of any of type VH, VA and EH as defined by the following:

    PNG
    media_image1.png
    349
    611
    media_image1.png
    Greyscale

However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in crystalline form involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been 
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the destructurized starch complexed with at least polymer as that of Bastioli et al. in the stable aqueous dispersion of Dragner et al. in order to provide biodegradable polymeric compositions with good resistance to aging and to humidity and a high tear strength (Bastioli et al., page 12, lines 6-8).
Regarding claim 9, Dragner et al. teach a stable aqueous dispersion (col. 1, lines 5-11) wherein it comprises modified starch (col. 3, lines 40-50), wherein said dispersion having viscosity of less than 1000 cps (=1000 mPa s) (col. 3, lines 20-22) and a solid content between about 15% and 50% by weight (col. 3, lines 20-27, col. 4, lines 40-45).  
Dragner et al. fail to teach wherein the starch is a destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone.  However, Bastioli et al. teach destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone (page 1, lines 1-6, page 9, lines 3-4, page 10, lines 1-5, 24-30, page 11, lines 1-2, page 15, lines 6-10).
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the destructurized starch complexed with at least polymer as that of Bastioli et al. in the stable aqueous dispersion of Dragner et al. in order to provide 
While there is no disclosure of a barrier layer against saturated and aromatic hydrocarbon compounds obtained from the aqueous dispersion as presently claimed, applicant's attention is drawn to MPEP 2111.02 II which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction".  Further, MPEP 2111.02 II specifies that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 10, Dragner et al. teach a stable aqueous dispersion (col. 1, lines 5-11) wherein it comprises modified starch (col. 3, lines 40-50), wherein said dispersion having viscosity of less than 1000 cps (=1000 mPa s) (col. 3, lines 20-22) and a solid content between about 15% and 50% by weight (col. 3, lines 20-27, col. 4, lines 40-45).  
Dragner et al. fail to teach wherein a coating composition for paper substrates and the starch is a destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the 
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the coating composition and destructurized starch complexed with at least polymer as that of Bastioli et al. in the stable aqueous dispersion of Dragner et al. in order to provide biodegradable polymeric compositions with good resistance to aging and to humidity and a high tear strength (Bastioli et al., page 12, lines 6-8).
Regarding claim 11, Dragner et al. teach a stable aqueous dispersion (col. 1, lines 5-11) wherein it comprises modified starch (col. 3, lines 40-50), wherein said dispersion having viscosity of less than 1000 cps (=1000 mPa s) (col. 3, lines 20-22) and a solid content between about 15% and 50% by weight (col. 3, lines 20-27, col. 4, lines 40-45).  
Dragner et al. fail to teach wherein a coating composition for paper substrates and the starch is a destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone.  However, Bastioli et al. teach a coating composition for paper substrates (page 8, lines 28-30) comprising destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or 
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the coating composition and destructurized starch complexed with at least polymer as that of Bastioli et al. in the stable aqueous dispersion of Dragner et al. in order to provide biodegradable polymeric compositions with good resistance to aging and to humidity and a high tear strength (Bastioli et al., page 12, lines 6-8).
The product-by-process limitation “coating composition is obtainable by a coating process of the paper substrate comprising the steps of applying on at least one face of said paper substrate a layer of the aqueous dispersion as a coating composition and drying said paper substrate comprising at least one layer of said coating composition” would not be expected to impart distinctive structural characteristics to the coating composition.  The product itself does not depend on the process of making it.  MPEP 2113.  It can therefore be ascertained that the coating composition of Dragner et al., as modified by Bastioli et al., possesses the same characteristics as the Applicant’s claimed coating composition.
Regarding claim 12, Dragner et al. teach a stable aqueous dispersion (col. 1, lines 5-11) wherein it comprises modified starch (col. 3, lines 40-50), wherein said dispersion having viscosity of less than 1000 cps (=1000 mPa s) (col. 3, lines 20-22) and a solid content between about 15% and 50% by weight (col. 3, lines 20-27, col. 4, lines 40-45).  
Dragner et al. fail to teach wherein a coating composition for paper substrates and the starch is a destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone.  However, Bastioli et al. teach a coating composition for paper substrates (page 8, lines 28-30) comprising destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone (page 1, lines 1-6, page 9, lines 3-4, page 10, lines 1-5, 24-30, page 11, lines 1-2, page 15, lines 6-10).
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the coating composition and destructurized starch complexed with at least polymer as that of Bastioli et al. in the stable aqueous dispersion of Dragner et al. in order to provide biodegradable polymeric compositions with good resistance to aging and to humidity and a high tear strength (Bastioli et al., page 12, lines 6-8).
The product-by-process limitation “drying of the paper substrate is effected by means of radiation, convection, contact or any combination thereof” would not be expected to impart distinctive structural characteristics to the coating composition.  The product itself does not depend on the process of making it.  MPEP 2113.  It can therefore be ascertained that the coating composition of Dragner et al., as modified by Bastioli et al., possesses the same characteristics as the Applicant’s claimed coating composition.
Regarding claim 13, Dragner et al. teach a stable aqueous dispersion (col. 1, lines 5-11) wherein it comprises modified starch (col. 3, lines 40-50), wherein said 
Dragner et al. fail to teach wherein the starch is a destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone.  However, Bastioli et al. teach destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone (page 1, lines 1-6, page 9, lines 3-4, page 10, lines 1-5, 24-30, page 11, lines 1-2, page 15, lines 6-10).
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the destructurized starch complexed with at least polymer as that of Bastioli et al. in the stable aqueous dispersion of Dragner et al. in order to provide biodegradable polymeric compositions with good resistance to aging and to humidity and a high tear strength (Bastioli et al., page 12, lines 6-8).
While there is no disclosure of a biodegradable filler for the production of rubbers obtained from the aqueous dispersion as presently claimed, applicant's attention is drawn to MPEP 2111.02 II which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction".  Further, MPEP 2111.02 II specifies that statements in the preamble reciting the purpose or intended use of the  difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 14, Dragner et al. teach a stable aqueous dispersion (col. 1, lines 5-11) wherein it comprises modified starch (col. 3, lines 40-50), wherein said dispersion having viscosity of less than 1000 cps (=1000 mPa s) (col. 3, lines 20-22) and a solid content between about 15% and 50% by weight (col. 3, lines 20-27, col. 4, lines 40-45).  
Dragner et al. fail to teach wherein the starch is a destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone.  However, Bastioli et al. teach destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone (page 1, lines 1-6, page 9, lines 3-4, page 10, lines 1-5, 24-30, page 11, lines 1-2, page 15, lines 6-10).
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the destructurized starch complexed with at least polymer as that of Bastioli et al. in the stable aqueous dispersion of Dragner et al. in order to provide biodegradable polymeric compositions with good resistance to aging and to humidity and a high tear strength (Bastioli et al., page 12, lines 6-8).
While there is no disclosure of a microencapsulant for fragrances obtained from the aqueous dispersion as presently claimed, applicant's attention is drawn to MPEP  difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 15, Dragner et al. teach a stable aqueous dispersion (col. 1, lines 5-11) wherein it comprises modified starch (col. 3, lines 40-50), wherein said dispersion having viscosity of less than 1000 cps (=1000 mPa s) (col. 3, lines 20-22) and a solid content between about 15% and 50% by weight (col. 3, lines 20-27, col. 4, lines 40-45).  
Dragner et al. fail to teach wherein the starch is a destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone.  However, Bastioli et al. teach destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone (page 1, lines 1-6, page 9, lines 3-4, page 10, lines 1-5, 24-30, page 11, lines 1-2, page 15, lines 6-10).
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the destructurized starch complexed with at least polymer as that of Bastioli et al. in the stable aqueous dispersion of Dragner et al. in order to provide biodegradable polymeric compositions with good resistance to aging and to humidity and a high tear strength (Bastioli et al., page 12, lines 6-8).
While there is no disclosure of a film- forming component for paints comprising the aqueous dispersion as presently claimed, applicant's attention is drawn to MPEP 2111.02 II which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction".  Further, MPEP 2111.02 II specifies that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 18, Dragner et al. fail to teach wherein said at least one polymer containing groups of different hydrophilicity intercalated outside the backbone is at least one copolymer of ethylene with vinylalcohol and/or acrylic acid.  However, Bastioli et al. teach destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone (page 1, lines 1-6, page 9, lines 3-4, page 10, lines 1-5, 24-30, page 11, lines 1-2, page 
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the polymer of Bastioli et al. in the stable aqueous dispersion of Dragner et al. in order to provide biodegradable polymeric compositions with good resistance to aging and to humidity and a high tear strength (Bastioli et al., page 12, lines 6-8).
Regarding claim 20, Dragner et al. fail to teach wherein said at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone is selected from: copolymers of ethylene with vinyl alcohol, acrylic acid and its salts, methacrylic acid and its salts, crotonic acid, itaconic acid and its salts, maleic anhydride, glycidyl methacrylate and mixtures thereof; vinyl acetate/vinyl alcohol copolymers; aliphatic polyurethanes, aliphatic and aliphatic/aromatic polyesters, random or block polyurethane/polyether, polyurethane/polyester, polyamide/polyester, polyester/polyether, polyurea/polyester, polyurea/polyester copolymer, polycaprolactone/urethane, in which the molecular weight of the polycaprolactone blocks is between 300 and 3000.  However, Bastioli et al. teach destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone (page 1, lines 1-6, page 9, lines 3-4, page 10, lines 1-5, 24-30, page 11, lines 1-2, page 15, lines 6-10), wherein said polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone are selected from copolymers of ethylene with vinyl alcohol (page 
Bastioli et al. do not disclose wherein the destructured starch in complexed forms shows one or more crystalline forms of any of type VH, VA and EH as defined by the following: 

    PNG
    media_image2.png
    370
    611
    media_image2.png
    Greyscale

However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in crystalline form involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the crystalline form of Bastioli et al. in order to provide biodegradable polymeric compositions with good resistance to aging and to humidity and a high tear strength (Bastioli et al., page 12, lines 6-8).
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the polymer of Bastioli et al. in the stable aqueous dispersion of Dragner et al. in order to provide biodegradable polymeric compositions with good resistance to aging and to humidity and a high tear strength (Bastioli et al., page 12, lines 6-8).

Claims 1-7, 9, 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dragner et al. (US Patent No. 5,032,683) in view of Toms et al. (US Patent No. 5,422,387).
Regarding claim 1, Dragner et al. teach a stable aqueous dispersion (col. 1, lines 5-11) wherein it comprises modified starch (col. 3, lines 40-50), said dispersion having viscosity of less than 1000 cps (=1000 mPa s) which reads on Applicant’s claimed dynamic viscosity of 30-300 mPa*s (col. 3, lines 20-22) and a solid content between about 15% and 50% by weight which reads on Applicant’s claimed range of 12-50% by weight (col. 3, lines 20-27, col. 4, lines 40-45).  
Dragner et al. fail to teach wherein the starch is a destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone.  However, Toms et al. teach destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone (col. 3, lines 20-62, col. 4, lines 4-35).  
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the destructurized starch complexed with at least polymer as that 
Regarding claim 2, Dragner et al. teach a stable aqueous dispersion (col. 1, lines 5-11) wherein it comprises modified starch (col. 3, lines 40-50), said dispersion having viscosity of less than 1000 cps (=1000 mPa s) (col. 3, lines 20-22) and a solid content between about 15% and 50% by weight (col. 3, lines 20-27, col. 4, lines 40-45).  
Dragner et al. do not disclose wherein the stable aqueous dispersion comprises with respect to the total weight of the dispersion: 45-95 % by weight of water and 5-55% by weight of a starch-based composition.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in % by weight involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the dispersion to comprise with respect to the total weight of the dispersion, 45-95% by weight of water and 5-55% by weight of a starch-based composition in order to provide a dispersion having coatable viscosity, good storage stability and which provides a film having good tensile strength and elongation properties (Dragner et al., col. 1, lines 5-11).  
Dragner et al. fail to teach wherein the starch-based composition comprises, with respect to the total weight of the starch-based composition: i) 30-90% by weight of destructurized starch; ii) 10-70% by weight of at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone; iii) 0-25% by weight of plasticizers.  However, Toms et al. teach destructurized starch in a form 
Toms et al. do not disclose wherein the starch-based composition comprises, with respect to the total weight of the starch-based composition: 0-25% by weight of plasticizers.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in % by weight involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the starch-based composition to comprise, with respect to the total weight of the starch-based composition: 0-25% by weight of plasticizers in order to provide a biodegradable film that is not overly sensitive to changes in ambient humidity and have sufficiently low water permeation rates (Toms et al., col. 2, line 68, col. 3, lines 1-20, 46-51, col. 4, lines 40-50, col. 7, lines 50-58).
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the starch-based composition of Toms et al. in the stable aqueous dispersion of Dragner et al. in order to provide a biodegradable film that is not 
Regarding claim 3, Dragner et al. fail to teach wherein said at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone is selected from: copolymers of ethylene with vinyl alcohol, acrylic acid and its salts, methacrylic acid and its salts, crotonic acid, itaconic acid and its salts, maleic anhydride, glycidyl methacrylate and mixtures thereof; vinyl acetate/vinyl alcohol copolymers; aliphatic polyurethanes, aliphatic and aliphatic/aromatic polyesters, random or block polyurethane/polyether, polyurethane/polyester, polyamide/polyester, polyester/polyether, polyurea/polyester, polyurea/polyester copolymer, polycaprolactone/urethane, in which the molecular weight of the polycaprolactone blocks is between 300 and 3000.  However, Toms et al. teach destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone (col. 3, lines 20-62, col. 4, lines 4-35), wherein said polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone are selected from copolymers of ethylene with vinyl alcohol or acrylic acid (col. 3, lines 20-50, col. 4, lines 3-35).
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the polymer of Toms et al. in the stable aqueous dispersion of Dragner et al. in order to provide a biodegradable film that is not overly sensitive to changes in ambient humidity and have sufficiently low water permeation rates (Toms et al., col. 2, line 68, col. 3, lines 1-20, 46-51).
Regarding claim 4, Dragner et al. fail to teach wherein said at least one polymer containing groups of different hydrophilicity intercalated outside the backbone is at least one copolymer of ethylene with vinylalcohol and/or with acrylic acid.  However, Toms et al. teach destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone (col. 3, lines 20-62, col. 4, lines 4-35), wherein said polymers containing groups of different hydrophilicity intercalated outside the backbone are copolymers of ethylene with vinyl alcohol or acrylic acid (col. 3, lines 20-50, col. 4, lines 3-35).
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the polymer of Toms et al. in the stable aqueous dispersion of Dragner et al. in order to provide a biodegradable film that is not overly sensitive to changes in ambient humidity and have sufficiently low water permeation rates (Toms et al., col. 2, line 68, col. 3, lines 1-20, 46-51).
Regarding claim 5, Dragner et al. fail to teach wherein said at least one copolymer of ethylene with vinyl alcohol contain 20-50 % in moles of ethylene units.  However, Toms et al. teach destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone (col. 3, lines 20-62, col. 4, lines 4-35), wherein said copolymers of ethylene with vinyl alcohol contain from about 50 to about 80 mole % of vinyl alcohol and therefore contain from about 20 to about 50 mole % of ethylene units (col. 4, lines 25-35).
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the copolymer of Toms et al. in the stable aqueous dispersion of 
Regarding claim 6, Dragner et al. fail to teach wherein said at least one copolymer of ethylene with acrylic acid contain 70-99% by weight of ethylene units.  However, Toms et al. teach destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone (col. 3, lines 20-62, col. 4, lines 4-35), wherein said copolymers of ethylene with acrylic acid contain from 3 to 30% by weight of acrylic acid and therefore contain from 70 to 97% by weight of ethylene units which reads on Applicant's claimed range of 70-99% by weight of ethylene units (col. 4, lines 3-25). 
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the copolymer of Toms et al. in the stable aqueous dispersion of Dragner et al. in order to provide a biodegradable film that is not overly sensitive to changes in ambient humidity and have sufficiently low water permeation rates (Toms et al., col. 2, line 68, col. 3, lines 1-20, 46-51).
Regarding claim 7, Dragner et al. teach a stable aqueous dispersion (col. 1, lines 5-11) wherein it comprises modified starch (col. 3, lines 40-50), said dispersion having viscosity of less than 1000 cps (=1000 mPa s) (col. 3, lines 20-22) and a solid content between about 15% and 50% by weight (col. 3, lines 20-27, col. 4, lines 40-45).  
Dragner et al. fail to teach wherein the starch is a destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone.  However, Toms et al. teach 
Toms et al. do not disclose wherein the destructurized starch in complexed forms shows one or more crystalline forms of any of type VH, VA and EH as defined by the following:

    PNG
    media_image1.png
    349
    611
    media_image1.png
    Greyscale

However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in crystalline form involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the crystalline form of Toms et al. in order to provide a biodegradable film that is not overly sensitive to changes in ambient humidity and have sufficiently low water permeation rates (Toms et al., col. 2, line 68, col. 3, lines 1-20, 46-51).
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the destructurized starch complexed with at least polymer as that of Toms et al. in the stable aqueous dispersion of Dragner et al. in order to provide a biodegradable film that is not overly sensitive to changes in ambient humidity and have sufficiently low water permeation rates (Toms et al., col. 2, line 68, col. 3, lines 1-20, 46-51).
Regarding claim 9, Dragner et al. teach a stable aqueous dispersion (col. 1, lines 5-11) wherein it comprises modified starch (col. 3, lines 40-50), said dispersion having viscosity of less than 1000 cps (=1000 mPa s) (col. 3, lines 20-22) and a solid content between about 15% and 50% by weight (col. 3, lines 20-27, col. 4, lines 40-45).  
Dragner et al. fail to teach wherein the starch is a destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone.  However, Toms et al. teach destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone (col. 3, lines 20-62, col. 4, lines 4-35).  
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the destructurized starch complexed with at least polymer as that of Toms et al. in the stable aqueous dispersion of Dragner et al. in order to provide a biodegradable film that is not overly sensitive to changes in ambient humidity and have sufficiently low water permeation rates (Toms et al., col. 2, line 68, col. 3, lines 1-20, 46-51).
While there is no disclosure of a barrier layer against saturated and aromatic hydrocarbon compounds obtained from the aqueous dispersion as presently claimed, applicant's attention is drawn to MPEP 2111.02 II which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction".  Further, MPEP 2111.02 II specifies that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 13, Dragner et al. teach a stable aqueous dispersion (col. 1, lines 5-11) wherein it comprises modified starch (col. 3, lines 40-50), said dispersion having viscosity of less than 1000 cps (=1000 mPa s) (col. 3, lines 20-22) and a solid content between about 15% and 50% by weight (col. 3, lines 20-27, col. 4, lines 40-45).  
Dragner et al. fail to teach wherein the starch is a destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone.  However, Toms et al. teach destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone (col. 3, lines 20-62, col. 4, lines 4-35).  
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the destructurized starch complexed with at least polymer as that of Toms et al. in the stable aqueous dispersion of Dragner et al. in order to provide a biodegradable film that is not overly sensitive to changes in ambient humidity and have sufficiently low water permeation rates (Toms et al., col. 2, line 68, col. 3, lines 1-20, 46-51).
While there is no disclosure of a biodegradable filler for the production of rubbers obtained from the aqueous dispersion as presently claimed, applicant's attention is drawn to MPEP 2111.02 II which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction".  Further, MPEP 2111.02 II specifies that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 14, Dragner et al. teach a stable aqueous dispersion (col. 1, lines 5-11) wherein it comprises modified starch (col. 3, lines 40-50), said dispersion having viscosity of less than 1000 cps (=1000 mPa s) (col. 3, lines 20-22) and a solid content between about 15% and 50% by weight (col. 3, lines 20-27, col. 4, lines 40-45).  
Dragner et al. fail to teach wherein the starch is a destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone.  However, Toms et al. teach destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone (col. 3, lines 20-62, col. 4, lines 4-35).  
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the destructurized starch complexed with at least polymer as that of Toms et al. in the stable aqueous dispersion of Dragner et al. in order to provide a biodegradable film that is not overly sensitive to changes in ambient humidity and have sufficiently low water permeation rates (Toms et al., col. 2, line 68, col. 3, lines 1-20, 46-51).
While there is no disclosure of a microencapsulant for fragrances obtained from the aqueous dispersion as presently claimed, applicant's attention is drawn to MPEP 2111.02 II which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction".  Further, MPEP 2111.02 II specifies that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art.  Only if such  difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 15, Dragner et al. teach a stable aqueous dispersion (col. 1, lines 5-11) wherein it comprises modified starch (col. 3, lines 40-50), said dispersion having viscosity of less than 1000 cps (=1000 mPa s) (col. 3, lines 20-22) and a solid content between about 15% and 50% by weight (col. 3, lines 20-27, col. 4, lines 40-45).  
Dragner et al. fail to teach wherein the starch is a destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone.  However, Toms et al. teach destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone (col. 3, lines 20-62, col. 4, lines 4-35).  
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the destructurized starch complexed with at least polymer as that of Toms et al. in the stable aqueous dispersion of Dragner et al. in order to provide a biodegradable film that is not overly sensitive to changes in ambient humidity and have sufficiently low water permeation rates (Toms et al., col. 2, line 68, col. 3, lines 1-20, 46-51).
While there is no disclosure of a film- forming component for paints comprising the aqueous dispersion as presently claimed, applicant's attention is drawn to MPEP 2111.02 II which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the  difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 16, Dragner et al. fail to teach wherein said at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone is selected from: copolymers of ethylene with vinyl alcohol, acrylic acid and its salts, methacrylic acid and its salts, crotonic acid, itaconic acid and its salts, maleic anhydride, glycidyl methacrylate and mixtures thereof; vinyl acetate/vinyl alcohol copolymers; aliphatic polyurethanes, aliphatic and aliphatic/aromatic polyesters, random or block polyurethane/polyether, polyurethane/polyester, polyamide/polyester, polyester/polyether, polyurea/polyester, polyurea/polyester copolymer, polycaprolactone/urethane, in which the molecular weight of the polycaprolactone blocks is between 300 and 3000.  However, Toms et al. teach destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone (col. 3, lines 20-62, col. 4, lines 4-35), wherein said polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone are selected from copolymers of ethylene with vinyl alcohol or acrylic acid (col. 3, lines 20-50, col. 4, lines 3-35).
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the polymer of Toms et al. in the stable aqueous dispersion of Dragner et al. in order to provide a biodegradable film that is not overly sensitive to changes in ambient humidity and have sufficiently low water permeation rates (Toms et al., col. 2, line 68, col. 3, lines 1-20, 46-51).
Regarding claim 17, Dragner et al. fail to teach wherein said at least one polymer containing groups of different hydrophilicity intercalated outside the backbone is at least one copolymer of ethylene with vinylalcohol and/or with acrylic acid.  However, Toms et al. teach destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone (col. 3, lines 20-62, col. 4, lines 4-35), wherein said polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone are selected from copolymers of ethylene with vinyl alcohol or acrylic acid (col. 3, lines 20-50, col. 4, lines 3-35).
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the polymer of Toms et al. in the stable aqueous dispersion of Dragner et al. in order to provide a biodegradable film that is not overly sensitive to changes in ambient humidity and have sufficiently low water permeation rates (Toms et al., col. 2, line 68, col. 3, lines 1-20, 46-51).
Regarding claim 18, Dragner et al. fail to teach wherein said at least one polymer containing groups of different hydrophilicity intercalated outside the backbone is at least one copolymer of ethylene with vinylalcohol and/or with acrylic acid.  However, Toms et al. teach destructurized starch in a form complexed with at least one polymer containing 
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the polymer of Toms et al. in the stable aqueous dispersion of Dragner et al. in order to provide a biodegradable film that is not overly sensitive to changes in ambient humidity and have sufficiently low water permeation rates (Toms et al., col. 2, line 68, col. 3, lines 1-20, 46-51).
Regarding claim 19, Dragner et al. teach a stable aqueous dispersion (col. 1, lines 5-11) wherein it comprises modified starch (col. 3, lines 40-50), said dispersion having viscosity of less than 1000 cps (=1000 mPa s) (col. 3, lines 20-22) and a solid content between about 15% and 50% by weight (col. 3, lines 20-27, col. 4, lines 40-45).  
Dragner et al. do not disclose wherein the stable aqueous dispersion comprises with respect to the total weight of the dispersion: 45-95 % by weight of water and 5-55% by weight of a starch-based composition.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in % by weight involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the dispersion to comprise with respect to the total weight of the dispersion, 45-95% by weight of water and 5-55% by weight of a starch-based composition in order to provide a dispersion having coatable 
Dragner et al. fail to teach wherein the starch-based composition comprises, with respect to the total weight of the starch-based composition: i) 30-90% by weight of destructurized starch; ii) 10-70% by weight of at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone; iii) 0-25% by weight of plasticizers.  However, Toms et al. teach destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone (col. 3, lines 20-62, col. 4, lines 4-35),  wherein a starch-based composition comprises, with respect to the total weight of the starch-based composition: 10 to 90% by weight of destructurized starch (col. 4, lines 3-35); 10 to 90% by weight of at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone (col. 3, lines 20-62, col. 4, lines 3-35) and plasticizers (col. 4, lines 40-50, col. 7, lines 50-58).  
Toms et al. do not disclose wherein the starch-based composition comprises, with respect to the total weight of the starch-based composition: 0-25% by weight of plasticizers.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in % by weight involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the starch-based composition to comprise, with respect to the total weight of the starch-based composition: 0-25% by weight of plasticizers in order to provide a biodegradable film that is not overly sensitive to changes in ambient 
Toms et al. do not disclose wherein the destructurized starch in complexed forms shows one or more crystalline forms of any of type VH, VA and EH as defined by the following:

    PNG
    media_image3.png
    357
    613
    media_image3.png
    Greyscale

However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in crystalline form involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the crystalline form of Toms et al. in order to provide a biodegradable film that is not overly sensitive to changes in ambient humidity and have sufficiently low water permeation rates (Toms et al., col. 2, line 68, col. 3, lines 1-20, 46-51).
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the destructurized starch complexed with at least polymer as that of Toms et al. in the stable aqueous dispersion of Dragner et al. in order to provide a biodegradable film that is not overly sensitive to changes in ambient humidity and have sufficiently low water permeation rates (Toms et al., col. 2, line 68, col. 3, lines 1-20, 46-51).
Regarding claim 20, Dragner et al. fail to teach wherein said at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone is selected from: copolymers of ethylene with vinyl alcohol, acrylic acid and its salts, methacrylic acid and its salts, crotonic acid, itaconic acid and its salts, maleic anhydride, glycidyl methacrylate and mixtures thereof; vinyl acetate/vinyl alcohol copolymers; aliphatic polyurethanes, aliphatic and aliphatic/aromatic polyesters, random or block polyurethane/polyether, polyurethane/polyester, polyamide/polyester, polyester/polyether, polyurea/polyester, polyurea/polyester copolymer, polycaprolactone/urethane, in which the molecular weight of the polycaprolactone blocks is between 300 and 3000.  However, Toms et al. teach destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone (col. 3, lines 20-62, col. 4, lines 4-35), wherein said polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone are selected from copolymers of ethylene with vinyl alcohol or acrylic acid (col. 3, lines 20-50, col. 4, lines 3-35).
Toms et al. do not disclose wherein the destructured starch in complexed forms shows one or more crystalline forms of any of type VH, VA and EH as defined by the following: 

    PNG
    media_image2.png
    370
    611
    media_image2.png
    Greyscale

However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in crystalline form involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the crystalline form of Toms et al. in order to provide a biodegradable film that is not overly sensitive to changes in ambient humidity and have sufficiently low water permeation rates (Toms et al., col. 2, line 68, col. 3, lines 1-20, 46-51).
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the polymer of Toms et al. in the stable aqueous dispersion of Dragner et al. in order to provide a biodegradable film that is not overly sensitive to 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        5/24/2021